MONTGOMERY, J.
(concurring) : This case presents the same question that was heard in Carr v. Coke, at this Term, i. e., Can the courts go behind the records of the General Assembly to consider the method by which an Act was passed when the Act, on its face, is in due form ratified by the genuine signatures of the presiding officers in the presence of their respective Houses assembled, and filed with the Secretary of State, as the custodian of all the legislative Acts.
In Carr v. Coke, supra, there was no allegation of forgery whatever, and any argument based on such ground is misleading, unjust to His Honor below and aside from the legal question involved. It was stated in that case that the question was one of jurisdiction, and that was the *276sole question under review and the reasoning and the authorities are there to be found.
A'Suggestion has been made and followed up by elaborate arguments, to the effect that in numerous instances in the cases of grants by the State of the same land to two parties, at different dates, this Court has gone behind the Great Seal of the State attached to the grants issued by the Executive — a co-ordinate branch of the State Government — and it is concluded that if the Court can go behind the Great Seal of the State and declare the Act of the Executive in issuing a grant to the junior enterer to be void because the second entry was obtained in fraud and with notice of first entry, therefore the Court can as well go behind the Legislative record and declare the Act void because it was procured by fraud and the like. There is no room for this suggestion and the argument based on it, I think, finds no support in the Reports of this Court. The whole is based, I think, on a misapprehension of the facts in this ease as well as of the law laid down by this Court in cases heretofore decided. No case decided by this Court can be found in which it is held that any grant of land by the State with its Seal affixed by the Executive is void or invalid (except when the entry or grant is so defective that the land cannot be located) for the reason that the grant was obtained by fraud upon the rights of the first enterer, who was the junior grantee, nor any case in which it is held, as stated in the argument that “Equity vacates a patent which the Governor-signs” — “because it is procured in fraud of the superior right of a single citizen.” On the contrary this Court has uniformly held that the grant or patent issued to the second enterer (first grantee) passes the legal title to the grantee and declares that he holds it in trust for the first enterer (second grantee) for the reason that he obtained his grant with notice of *277the equity of tbe first enterer and in fraud of bis rights and the Court orders the said grantee to convey the legal title to the equitable owner; and so these co-ordinate departments work in harmony. And in case of future litigation in which the title was involved the owner would have to invoke this grant, obtained by fraudulent conduct 'of the first grantee, in order to establish his title. In the late case of Grayson v. English, 115 N. C., 358, His Honor below adjudged that the plaintiffs “hold the legal title to land in controversy in trust for the defendant, and that said plaintiffs execute to the defendant a good and sufficient deed releasing all their right, title and interest in said lands,” and this Court affirmed the judgment below on numerous authorities, Associate Justice Avery delivering the opinion of the Court and saying “The junior enterer being affected by it (notice) would hold under any grant taken out by him subject to the right of the person holding the older entry to take out a grant also and have the senior grantee declared a trustee and ordered to convey to him.” So we find upon the authorities that this Court has not declared the “older grant issued by the head of the Executive Department null and void,” but has allowed it to stand, and adjusted the equities between interested parties. In this case if His .Honor had empanneled a jury and had the pleadings read in the usual manner, and when evidence was offered for the plaintiff’s purpose, had held the evidence incompetent the same question as the present would have been presented; and a useless formality can have but little bearing upon the important question intended to be presented by the plaintiff. There is no error.